                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JAMES WILCOX,                                              CASE NO. C18-1756-JCC
10                              Plaintiff,                      ORDER
11          v.

12   HAMILTON CONSTRUCTION, LLC,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff James Wilcox’s motion for partial
16   summary judgment (Dkt. No. 15). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court hereby DENIES the motion for the reasons explained herein.
18   I.     BACKGROUND
19          Plaintiff was employed by Defendant Hamilton Construction LLC, as captain of the
20   tugboat Cosmic Wind. (Dkt. No. 17 at 1.) In February 2016, Plaintiff was injured while jumping
21   between two boats owned and operated by Defendant. (Dkt. No. 1 at 2.) Plaintiff became trapped
22   between the boats, suffering crush injuries to both of his legs. (Id.) As a result of his injuries,
23   Plaintiff was unable to work for a period of approximately two months, and remains not yet fully
24   cured. (Dkt. Nos. 1 at 3, 17 at 2–3.) Since the time of Plaintiff’s injury, Defendant has made
25   maintenance payments to him at a rate of $56.00 per day. (Dkt. No. 17 at 1–3.)
26          Plaintiff moves partial summary judgment, arguing that he is entitled to $103.00 per day


     ORDER
     C18-1756-JCC
     PAGE - 1
 1   in maintenance. (See Dkt. No. 15.) Plaintiff alleges that $56.00 per day is insufficient to pay for

 2   his basic living expenses, which include food, utilities, and $2,300 mortgage payments for a

 3   house he shares with his wife. (Id at 1–2.) Defendant argues that it should only be required to pay

 4   $56.00 per day, as that is the reasonable cost of living for a seaman living alone in Plaintiff’s

 5   locality. (Dkt. No. 17 at 2–3.)

 6   II.       DISCUSSION

 7             A.     Summary Judgment Legal Standard

 8             The Court must grant summary judgment “if the movant shows that there is no genuine
 9   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
10   Civ. P. 56(a). A dispute of fact is genuine if there is sufficient evidence for a reasonable jury to
11   find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
12   dispute of fact is material if the fact “might affect the outcome of the suit under the governing
13   law.” Id. At the summary judgment stage, evidence must be viewed in the light most favorable to
14   the nonmoving party, and all justifiable inferences are to be drawn in the nonmovant’s favor. Id.
15   at 255.
16             B.     Maintenance Payments
17             “Maintenance and cure are designed to provide a seaman with food and lodging when he
18   becomes sick or injured in the ship’s service; and it extends during the period when he is

19   incapacitated to do a seaman’s work and continues until he reaches maximum medical recovery.”

20   Vaughan v. Atkinson, 369 U.S. 527, 530 (1962). When there are ambiguities or doubts as to the

21   application of maintenance, they are resolved in favor of the seaman. See Warren v. United

22   States, 340 U.S. 523, 530 (1951). Whether Plaintiff is owed maintenance is not disputed here—

23   only the amount is contested. (See Dkt. Nos. 15, 17.) In deciding the appropriate maintenance

24   amount, the Court awards the plaintiff his actual costs incurred, as long as those costs do not

25   exceed the reasonable costs incurred by a seaman living alone in the plaintiff’s locality. See

26   Barnes v. Sea Haw. Rafting, LLC, 889 F.3d 517, 539–40 (9th Cir. 2018). To determine the


     ORDER
     C18-1756-JCC
     PAGE - 2
 1   appropriate amount, the plaintiff must first make a prima facie showing of his actual living

 2   expenses that were necessary to incur during the plaintiff’s convalescence. Id. Once the plaintiff

 3   makes that showing, the burden shifts to the defendant to demonstrate that the plaintiff’s actual

 4   expenses were unreasonable, based upon the average cost of a seaman living alone in the

 5   plaintiff’s locality. Id.

 6           1. Plaintiff’s Actual Expenses

 7           Plaintiff alleges that his living expenses total $3,100 per month, requiring a daily

 8   maintenance payment of $103.00. (Dkt. No. 15 at 2.) Plaintiff lives in a house with his wife in
 9   the Tahoe area of California. (Id. at 1.) His expenses include utilities, food, and a $2,300
10   mortgage. (Id.) The inclusion of mortgage payments when calculating actual living expenses is
11   proper, because it is a payment that Plaintiff is required to incur for continued shelter. See Hall v.
12   Noble Drilling (U.S.) Inc., 242 F.3d 582, 591 (5th Cir. 2001). Because Plaintiff’s evidentiary
13   burden is “feather light,” see Barnes, 889 F.3d at 540, Plaintiff’s statements and evidence (see
14   Dkt. No. 15) are sufficient to meet his burden of proving his actual living expenses.
15           2. Reasonableness of Expenses
16           Because Plaintiff has met his prima facie burden, Defendant has the burden of proving
17   that Plaintiff’s expenses are unreasonable for a single seaman living alone in Plaintiff’s locality.
18   Barnes, 889 F.3d at 541. Defendant has presented evidence showing that the average living

19   expenses for a single seaman in the Tahoe area are $56.00 per day. (Dkt. No. 17 at 7.) Plaintiff

20   does not dispute the accuracy of this amount. (See generally Dkt. No. 23.) Instead, Plaintiff

21   argues that Defendant makes no showing that $103.00 per day is unreasonable for someone in

22   Plaintiff’s living situation. (Dkt. No. 15 at 1.) For example, Plaintiff has presented evidence that

23   $2,300 is a reasonable mortgage for a home such as Plaintiff’s. (Id. at 10.)

24           But maintenance is not intended to cover the actual living expenses of injured seamen,

25   regardless of their living situations. See Walsh v. F/V ARCTIC BARUNA I, Case No. C04-2453-

26   JLR, Dkt. No. 28 at 6 (W.D. Wash. 2006) (holding that, as a matter of law, it is unreasonable to


     ORDER
     C18-1756-JCC
     PAGE - 3
 1   require the defendant to pay the full extent of the plaintiff’s mortgage payments, property taxes,

 2   and homeowner’s insurance when the costs exceed the average costs of a seaman living alone in

 3   the plaintiff’s locality). Though Plaintiff may include his mortgage payments when calculating

 4   his actual living expenses, he is not entitled to reimbursement of those costs if they exceed the

 5   costs of an average seaman living alone. See Hall, 242 F.3d at 591. Defendant has submitted

 6   evidence sufficient to show that the average cost of a seaman living alone in the Tahoe area is

 7   $56.00 per day. 1 Therefore, Defendant has met its burden of showing that Plaintiff’s actual living

 8   expenses of $103.00 are unreasonable.
 9   III.   CONCLUSION

10          For the foregoing reasons, Plaintiff’s motion for partial summary judgment (Dkt. No. 15)

11   is DENIED. 2

12          DATED this 18th day of June 2019.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23   1
      The highest maintenance rate Defendant was able to identify in California is $68.72. (Dkt. No.
     17 at 8.) Defendant alleges that rates in California vary between $50.00 and $68.72, but that it
24
     was unable to find any rate as high as Plaintiff’s requested rate of $103.00. (Id. at 9.) Plaintiff
25   does not dispute this argument, or offer evidence of maintenance rates similar to his request.
     2
       As Plaintiff is not the prevailing party, his requests for attorney fees and expenses (Dkt. No. 15
26   at 3–4) are DENIED.

     ORDER
     C18-1756-JCC
     PAGE - 4
